Citation Nr: 1035394	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for pulmonary 
sarcoidosis and, if so, whether service connection should be 
granted.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1980 to May 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.


FINDINGS OF FACT

1.  An unappealed April 2002 rating decision denied service 
connection for sarcoidosis.

2.  The evidence associated with the claims file subsequent to 
the April 2002 rating decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The competent and probative evidence is in approximate 
balance as to whether the Veteran's pulmonary sarcoidosis was 
incurred in active service.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision, which denied service 
connection for sarcoidosis, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the April 2002 rating 
decision is new and material, and the claim for service 
connection for sarcoidosis is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Giving the benefit of the doubt to the Veteran, pulmonary 
sarcoidosis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary as any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  New and Material Evidence to Reopen the Claim
 
In May 2001, the Veteran raised a claim of entitlement to service 
connection for sarcoidosis.  This claim was denied in an April 
2002 rating decision.  The Veteran did not file a timely appeal.  
Consequently, the April 2002 rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In February 2007, the Veteran filed a request to reopen his claim 
for service connection for sarcoidosis.  The claim was denied in 
a May 2007 rating decision that is the subject of the instant 
appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO addressed the sarcoidosis claim on the 
merits in a later November 2007 rating decision after receiving 
additional evidence.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board may 
consider the underlying claim on its merits.  Barnett v. Brown, 8 
Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 
(Fed. Cir. 1996).  Therefore, regardless of the manner in which 
the RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final April 2002 
rating decision denying the Veteran's claim of entitlement to 
service connection for sarcoidosis included service treatment 
records (STRs) and a December 2001 VA examination.       

The STRs showed that the Veteran was diagnosed with sarcoidosis 
during active service in 1989.  However, nothing was mentioned of 
the condition on his retirement examination.  In addition, the VA 
examiner assessed sarcoidosis based on the Veteran's service 
records, but found no current symptoms and concluded that the 
condition was in remission.   

Based on the above evidence, the claim was denied.  Specifically, 
the RO in April 2002 determined that, despite the diagnosis of 
sarcoidosis during active service, there was no permanent 
residual or chronic disability following separation from service.   

Evidence added to the record since the time of the last final 
denial in April 2002 includes outpatient records from the Phoenix 
VA Medical Center (VAMC), statements from the Veteran, and a 
January 2007 letter from the Vice Admiral of the Medical Corps of 
the U.S. Navy.  The VAMC records document a history of 
sarcoidosis, and the Veteran contends that sarcoidosis is a 
chronic condition that can come and go.  The January 2007 letter 
from the Vice Admiral states that sarcoidosis is often mild and 
improves without medical treatment, but can sometimes worsen over 
time.        

The evidence added to the record since the previous April 2002 
denial constitutes new and material evidence.  It addresses the 
chronicity of the disability, which is an unestablished fact 
necessary to substantiate the claim.  Further, it is not 
redundant, as there have been no previous records suggesting that 
sarcoidosis can worsen over time.  Finally, it does raise a 
reasonable possibility of substantiating the sarcoidosis claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have been satisfied, and the claim is reopened.  

Because the RO considered the merits of the underlying service 
connection claim in the November 2007 rating decision that is 
part of the pending appeal, the Board may proceed with appellate 
review at this time without prejudicing the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as sarcoidosis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that he has a current condition, 
sarcoidosis, that is related to active service.  As discussed 
above, the Veteran's STRs show that he was diagnosed with the 
condition during active service.  His March 1980 enlistment 
examination is negative for any manifestation or symptoms of 
sarcoidosis.  However, in May 1989, the Veteran sought treatment 
for shortness of breath while driving.  An X-ray showed bilateral 
hilar adenopathy.  Pulmonary function tests were conducted, and 
the Veteran was followed for probable sarcoidosis.  X-rays were 
taken again in September 1989 and showed enlarging bilateral 
hilar adenopathy.  

In October 1989, the Veteran was admitted to the hospital for 
non-related complaints.  However, he was provided with a 
pulmonary consultation to rule out sarcoidosis.  The doctors felt 
that the bilateral hilar adenopathy, as well as the right 
paratracheal adenopathy, were most consistent with sarcoidosis.  
The Veteran underwent a mediastinoscopy, and was found to have 
spongy large lymph nodes in the right mediastinum that were 
biopsied multiple times and sent for frozen sections which 
returned epithelial granulomatous changes consistent with 
sarcoidosis.  Thus, the diagnosis was confirmed.  There were no 
recommendations for treatment except that the Veteran should have 
a chest X-ray, pulmonary function tests, and a clinical 
evaluation every 3 months.  

In December 1990, it was noted that the Veteran had been 
previously diagnosed with sarcoidosis, but that he had been doing 
well since then.  His lungs were clear to palpation and 
auscultation, and examination of the lymph nodes was negative.  A 
chest X-ray was negative for hilar adenopathy and was essentially 
normal.  The doctor continued to list sarcoidosis as a diagnosis, 
however.  

An April 1991 treatment note from the Naval Hospital in Long 
Beach documents that the Veteran was diagnosed with sarcoidosis 2 
years prior.  However, since his last clinical visit, the Veteran 
stated he had been asymptomatic.  He jogged 2 or 3 miles once or 
twice weekly, and rode a bicycle and played basketball 
frequently.  He denied shortness of breath, fever, or chills.  
The lungs were clear to palpation and auscultation.  The doctor 
assessed sarcoidosis that was clinically stable, noting that the 
Veteran was asymptomatic.  A November 1991 chest X-ray was 
normal.  

A March 1997 5-year physical examination report documents the 
history of sarcoidosis and states that a chest X-ray was done, 
although the results are not included in the report.  However, 
the Veteran was found fit for duty.

Finally, the Veteran's January 2000 retirement examination report 
does not mention sarcoidosis or any related symptoms.  

Following separation from service, the Veteran was afforded a VA 
examination in December 2001.  The examiner noted no fever or 
nightsweats, no weight changes, no daytime hypersomnolence, and 
no hemoptysis.  A chest X-ray was normal.  The examiner assessed 
pulmonary sarcoidosis, but stated that it was in remission.

A March 2008 VAMC note documents a history of sarcoidosis, but 
there were no current related symptoms.  

The Veteran testified at the June 2010 Board hearing that he had 
difficulty breathing through his nose, and that when he went 
running he had to breathe through his mouth.  Occasionally he 
became dizzy.  He further testified that he had read of 
celebrities who had sarcoidosis, appeared to be healthy, but then 
had flare-ups of the condition later on in life.  

Based on the foregoing, the Board finds that service connection 
for sarcoidosis is warranted by the evidence.  

First, as described above, the Board notes that sarcoidosis is 
one of the conditions eligible for presumptive service connection 
under 38 C.F.R. §§ 3.307 and 3.309.  The Veteran was diagnosed 
with sarcoidosis during service, and, as defined in the above-
cited regulations, it is a chronic disease.  

Without further considering service connection on a presumptive 
basis, which would require manifestation of the disorder to at 
least a 10 percent degree of disability during the first post-
service year, the Board finds that service connection may be 
granted on a direct basis, despite the lack of documented current 
sarcoidosis symptoms.  The Board acknowledges that the U.S. Court 
of Appeals has held that in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  However, the Court has also held 
that the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Of course, the question of 
whether a compensable disability evaluation should be assigned is 
a matter for the RO to address in effectuating the present 
decision.

In this case, the Board finds that the diagnosis of sarcoidosis 
during active service is enough to establish the existence of a 
chronic disability.  Thus, applying the benefit-of-the-doubt 
doctrine in favor of the Veteran, the Board finds that a grant of 
service connection for sarcoidosis is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 
  

ORDER

Service connection for pulmonary sarcoidosis is granted.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


